                        United States District Court
                      Western District of North Carolina
                             Asheville Division

 Christina Lynn White,                )              JUDGMENT IN CASE
                                      )
 Petitioner,                          )                1:16-cv-00172-MR
                                      )             1:05-cr-00004-MR-DLH
 vs.                                  )
                                      )
 USA,                                 )
                                      )
 Respondent.                          )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s September 6, 2019 Order.

                                               September 6, 2019
